 



Exhibit 10.2
DOUBLE EAGLE PETROLEUM CO.
2007 STOCK INCENTIVE PLAN
FORM OF INCENTIVE STOCK OPTION AGREEMENT
     Double Eagle Petroleum Co. (the “Company”), pursuant to its 2007 Stock
Incentive Plan (the “Plan”), hereby grants to Optionee listed below
(“Optionee”), an option to purchase the number of shares of the Company’s Common
Stock set forth below, subject to the terms and conditions of the Plan and this
Stock Option Agreement. Unless otherwise defined herein, the terms defined in
the Plan shall have the same defined meanings in this Stock Option Agreement.
I. NOTICE OF STOCK OPTION GRANT

     
Optionee:
   
 
   
 
   
Date of Stock Option Agreement:
   
 
   
 
   
Date of Grant:
   
 
   
 
   
Vesting Commencement Date:
   
 
   
 
   
Exercise Price per Share:
   
 
   
 
   
Total Number of Shares Granted:
   
 
   
 
   
Term/Expiration Date:
   
 
   

     
Type of Option:
  Incentive Stock Option
 
   
Vesting Schedule:
  The Option Shares (as defined below) subject to this Option shall vest
according to the following schedule:
 
   
 
   
 
   
 
   
 
   
 
   
Termination Period:
  This Option may be exercised, to the extent vested, for ninety days after
Optionee ceases to be an Eligible Person, or such longer period as may be
applicable upon the death or disability of Optionee as provided herein but in no
event later than the Term/Expiration Date as provided above.

II. AGREEMENT
     1. Grant of Option. The Company hereby grants to Optionee an Option to
purchase the number of shares of Common Stock (the “Option Shares”) set forth in
the Notice of Grant, at the exercise price per share set forth in the Notice of
Grant (the “Exercise Price”).

 



--------------------------------------------------------------------------------



 



Notwithstanding anything to the contrary anywhere else in this Option Agreement,
this grant of an Option is subject to the terms, definitions, and provisions of
the Plan adopted by the Company, which is incorporated herein by reference.
          This Option is intended to qualify as an Incentive Stock Option as
defined in Section 422 of the Code; provided, however, that to the extent that
the aggregate Fair Market Value of stock with respect to which Incentive Stock
Options (within the meaning of Code Section 422, but without regard to Code
Section 422(d)), including the Option, are exercisable for the first time by
Optionee during any calendar year (under the Plan and all other incentive stock
option plans of the Company, if any) exceeds $100,000, such options shall be
treated as not qualifying under Code Section 422, but rather shall be treated as
Non-Incentive Stock Options to the extent required by Code Section 422. The rule
set forth in the preceding sentence shall be applied by taking options into
account in the order in which they were granted. For purposes of these rules,
the Fair Market Value of stock shall be determined as of the time the option
with respect to such stock is granted.
     2. Exercise of Option. This Option is exercisable as follows:
          (a) Right to Exercise.
               (i) As set forth in the terms of the Plan, the Compensation
Committee shall determine whether any Option shall be exercisable in
installments only, and this Option shall only be exercisable according to the
vesting schedule set out in the Notice of Grant. For purposes of this Stock
Option Agreement, Option Shares subject to this Option shall vest based on
Optionee’s continued status as an Eligible Person.
               (ii) This Option may not be exercised for a fraction of a Share.
               (iii) In the event of Optionee’s death, disability or other
termination of Optionee’s status as an Eligible Person, the exercisability of
the Option is governed by Sections 6, 7 and 8 below.
               (iv) In no event may this Option be exercised after the date of
expiration of the term of this Option as set forth in the Notice of Grant.
          (b) Method of Exercise. This Option shall be exercisable by written
Notice (in the form attached as Exhibit A). The Notice must state the number of
Option Shares for which the Option is being exercised, and such other
representations and agreements with respect to such Option Shares as may be
required by the Company pursuant to the provisions of the Plan. The Notice must
be signed by Optionee and shall be delivered in person or by certified mail to
the Secretary of the Company. The Notice must be accompanied by payment of the
Exercise Price plus payment of any applicable withholding tax. This Option shall
be deemed to be exercised upon receipt by the Company of such written Notice
accompanied by the Exercise Price and payment of any applicable withholding tax.

2



--------------------------------------------------------------------------------



 



          No Option Shares shall be issued pursuant to the exercise of an Option
unless such issuance and such exercise comply with all relevant provisions of
law and the requirements of any stock exchange upon which the Option Shares may
then be listed. Assuming such compliance, for income tax purposes the Option
Shares shall be considered transferred to Optionee on the date on which the
Option is exercised with respect to such Option Shares.
     3. Optionee’s Representations. At the time this Option is exercised,
Optionee shall, if required by the Company, concurrently with the exercise of
all or any portion of this Option, deliver to the Company his or her Investment
Representation Statement in the form attached hereto as Exhibit B.
     4. Method of Payment. Payment of the Exercise Price shall be by any of the
following, or a combination thereof:
          (a) cash;
          (b) check; or
          (c) with the consent of the Option Committee, any method of payment,
or combination thereof that is permitted in the Plan.
     5. Restrictions on Exercise. If the issuance of Option Shares upon the
exercise of this Option or if the method of payment for such shares would
constitute a violation of any applicable federal or state securities or other
law or regulation, then the Option may not be exercised. The Company may require
Optionee to make any representation and warranty to the Company as may be
required by any applicable law or regulation before allowing the Option to be
exercised.
     6. Termination of Relationship. If Optionee ceases to be an Eligible Person
(other than by reason of Optionee’s death or the total and permanent disability
of Optionee as defined in Code Section 22(e)(3)), Optionee may exercise this
Option, to the extent the Option was vested at the date on which Optionee ceases
to be an Eligible Person, but only within ninety days from such date (and in no
event later than the expiration date of the term of this Option set forth in the
Notice of Grant). To the extent that the Option is not vested at the date on
which Optionee ceases to be an Eligible Person, or if Optionee does not exercise
this Option within the time specified herein, the Option shall terminate.

3



--------------------------------------------------------------------------------



 



     7. Disability of Optionee. If Optionee ceases to be an Eligible Person as a
result of his or her total and permanent disability as defined in Code
Section 22(e)(3), Optionee may exercise the Option to the extent the Option was
vested at the date on which Optionee ceases to be an Eligible Person, but only
within ninety days from such date (and in no event later than the expiration
date of the term of this Option as set forth in the Notice of Grant). To the
extent that the Option is not vested at the date on which Optionee ceases to be
an Eligible Person, or if Optionee does not exercise such Option within the time
specified herein, the Option shall terminate.
     8. Death of Optionee. If Optionee ceases to be an Eligible Person as a
result of the death of Optionee, the vested portion of the Option may be
exercised at any time within ninety days following the date of death (and in no
event later than the expiration date of the term of this Option as set forth in
the Notice of Grant) by Optionee’s estate or by a person who acquires the right
to exercise the Option by bequest or inheritance. To the extent that the Option
is not vested at the date of death, or if the Option is not exercised within the
time specified herein, the Option shall terminate.
     9. Non-Transferability of Option. This Option may not be transferred in any
manner except by will or by the laws of descent or distribution. The stock
certificate evidencing the Shares will include the legend substantially in the
form as set forth in Section 5 of the Exercise Notice attached hereto as
Exhibit A. It may be exercised during the lifetime of Optionee only by Optionee.
The terms of this Option shall be binding upon the executors, administrators,
heirs, successors and assigns of Optionee.
     10. Term of Option. This Option may be exercised only within the Term set
forth in the Notice of Grant.
     11. Adjustment By Stock Split, Stock Dividend, Etc. If at any time the
Company increases or decreases the number of its outstanding shares of common
stock, or changes in any way the rights and privileges of such shares, by means
of the payment of a stock dividend or the making of any other distribution on
such shares payable in its common stock, or through a stock split or subdivision
of shares, or a consolidation or combination of shares, or through a
reclassification or recapitalization involving its common stock, the numbers,
rights and privileges of the shares of common stock included in the Option shall
be increased, decreased or changed in like manner as if such shares had been
issued and outstanding, fully paid and nonassessable at the time of such
occurrence.
(Signature Page Follows)

4



--------------------------------------------------------------------------------



 



          This Agreement may be executed in two or more counterparts, each of
which shall be deemed an original and all of which shall constitute one
document.

          DOUBLE EAGLE PETROLEUM CO.    
 
       
By:
       
 
       
 
       
Name:
       
 
       
 
       
Title:
       
 
       

OPTIONEE ACKNOWLEDGES AND AGREES THAT THE VESTING OF OPTION SHARES PURSUANT TO
THE OPTION HEREOF IS EARNED ONLY BY CONTINUING CONSULTANCY OR EMPLOYMENT AT THE
WILL OF THE COMPANY (NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS
OPTION OR ACQUIRING SHARES HEREUNDER). OPTIONEE FURTHER ACKNOWLEDGES AND AGREES
THAT NOTHING IN THIS AGREEMENT SHALL CONFER UPON OPTIONEE ANY RIGHT WITH RESPECT
TO CONTINUATION OF EMPLOYMENT OR CONSULTANCY BY THE COMPANY, NOR SHALL IT
INTERFERE IN ANY WAY WITH OPTIONEE’S RIGHT OR THE COMPANY’S RIGHT TO TERMINATE
OPTIONEE’S EMPLOYMENT OR CONSULTANCY AT ANY TIME, WITH OR WITHOUT CAUSE AND WITH
OR WITHOUT PRIOR NOTICE, UNLESS THE COMPANY AND THE OPTIONEE HAVE AGREED
OTHERWISE IN WRITING.
     Optionee acknowledges receipt of a copy of the Plan and represents that he
or she is familiar with the terms and provisions thereof. Optionee hereby
accepts this Option subject to all of the terms and provisions hereof. Optionee
has reviewed the Plan and this Option in their entirety, has had an opportunity
to obtain the advice of counsel prior to executing this Option, and fully
understands all provisions of the Option. Optionee hereby agrees to accept as
binding, conclusive, and final all decisions or interpretations of the Option
Committee upon any questions arising under the Plan or this Option. Optionee
further agrees to notify the Company upon any change in the residence address
indicated below.

             
Dated:                                        
                     
 
  Name:        
 
           
 
  Address:        
 
           
 
  Address:        
 
           





--------------------------------------------------------------------------------



 



EXHIBIT A
DOUBLE EAGLE PETROLEUM CO.
2007 STOCK INCENTIVE PLAN
INCENTIVE STOCK OPTION EXERCISE NOTICE
Double Eagle Petroleum Co.
Attention: Stock Administration
     1. Exercise of Option. Effective as of today,                     ,
                    , the undersigned (“Optionee”) hereby elects to exercise
Optionee’s option to purchase                      shares of the Common Stock
(the “Option Shares”) of Double Eagle Petroleum Co. (the “Company”) under and
pursuant to the Company’s 2007 Stock Incentive Plan (the “Plan”) and the Stock
Option Agreement dated                      (the “Option Agreement”).
Capitalized terms used herein without definition shall have the meanings given
in the Option Agreement.

         
Date of Grant:
                                                                               
       
 
       
Number of Option Shares as to which Option
                                                                               
       
is Exercised:
       
 
       
Exercise Price per Share:
      $                                        
 
       
Total Exercise Price:
      $                                        
 
       
Certificate to be Issued in Name of:
                                                                               
       
 
       
Cash Payment Delivered Herewith:
  o   $                                        

Type of Option:    Incentive Stock Option
     2. Representations of Optionee. Optionee acknowledges that Optionee has
received, read, and understood the Plan and the Option Agreement. Optionee
agrees to abide by and be bound by their terms and conditions.
     3. Rights as Shareholder. Until the stock certificate evidencing such
Option Shares is issued (as evidenced by the appropriate entry on the books of
the Company or of a duly authorized transfer agent of the Company), no right to
vote or receive dividends or any other rights as a stockholder shall exist with
respect to Option Shares subject to the Option, notwithstanding the exercise of
the Option. The Company shall issue (or cause to be issued) such stock
certificate promptly after the Option is exercised. No adjustment will be made
for a dividend or other right for which the record date is prior to the date the
stock certificate is issued. Optionee shall enjoy rights as a shareholder until
such time as Optionee disposes of the Option Shares. Upon such exercise,
Optionee shall have no further rights as a holder of the Option Shares.

 



--------------------------------------------------------------------------------



 



     4. Tax Consultation. Optionee understands that Optionee may suffer adverse
tax consequences as a result of Optionee’s purchase or disposition of the Option
Shares. Optionee represents that Optionee has consulted with any tax consultants
Optionee deems advisable in connection with the purchase or disposition of the
Option Shares and that Optionee is not relying on the Company for any tax
advice.
     5. Restrictive Legends and Stop-Transfer Orders.
          (a) Legend. Optionee understands and agrees that the Company shall
cause the legend set forth below or legends substantially equivalent thereto, to
be placed upon any certificate(s) evidencing ownership of the Option Shares
together with any other legends that may be required by state or federal
securities laws:
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED WITH
THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “1933 ACT”), AND ARE ‘RESTRICTED SECURITIES’ AS THAT TERM
IS DEFINED IN RULE 144 UNDER THE 1933 ACT. THE SECURITIES MAY NOT BE OFFERED FOR
SALE, SOLD OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN EXEMPTION FROM REGISTRATION
UNDER THE 1933 ACT, THE AVAILABILITY OF WHICH IS TO BE ESTABLISHED TO THE
SATISFACTION OF THE COMPANY THROUGH REASONABLE MEANS AS DETERMINED BY THE
COMPANY, INCLUDING AN OPINION OF SELLER’S COUNSEL REASONABLY ACCEPTABLE TO THE
COMPANY.”
          (b) Stop-Transfer Notices. Optionee agrees that, in order to ensure
compliance with the restrictions referred to herein, the Company may issue
appropriate “stop transfer” instructions to its transfer agent, if any, and
that, if the Company transfers its own securities, it may make appropriate
notations to the same effect in its own records.
          (c) Refusal to Transfer. The Company shall not be required (i) to
transfer on its books any Option Shares that have been sold or otherwise
transferred in violation of any of the provisions of this Agreement or (ii) to
treat as owner of such Option Shares or to accord the right to vote or pay
dividends to any purchaser or other transferee to whom such Option Shares shall
have been so transferred.
     6. Successors and Assigns. The Company may assign any of its rights under
this Agreement to single or multiple assignees, and this Agreement shall inure
to the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth, this Agreement shall be binding upon
Optionee and his or her heirs, executors, representatives, administrators,
successors, and assigns.

 



--------------------------------------------------------------------------------



 



     7. Interpretation. Any dispute regarding the interpretation of this
Agreement shall be submitted by Optionee or by the Company forthwith to the
Company’s Board of Directors or committee thereof that is responsible for the
administration of stock options (the “Option Committee”), which shall review
such dispute at its next regular meeting. The resolution of such a dispute by
the Option Committee shall be final and binding on the Company and on Optionee.
     8. Governing Law; Severability. This Agreement shall be governed by and
construed in accordance with the laws of the State of Maryland excluding that
body of law pertaining to conflicts of law. Should any provision of this
Agreement be determined by a court of law to be illegal or unenforceable, the
other provisions shall nevertheless remain effective and shall remain
enforceable.
     9. Notices. All notices, requests, demands, directions and other
communications (“Notices”) concerning the Option Agreement or this Agreement
shall be in writing and shall be mailed or delivered personally or sent by
telecopier or facsimile to the applicable party at the address of such party set
forth below in this Section 9. When mailed, each such Notice shall be sent by
first class, certified mail, return receipt requested, enclosed in a postage
prepaid wrapper, and shall be effective on the fifth business day after it has
been deposited in the mail. When delivered personally, each such Notice shall be
effective when delivered to the address for the respective party set forth in
this Section 9, provided that it is delivered on a business day and further
provided that it is delivered prior to 5:00 p.m., local time of the party to
whom the notice is being delivered, on that business day; otherwise, each such
Notice shall be effective on the first business day occurring after the Notice
is delivered. When sent by telecopier or facsimile, each such Notice shall be
effective on the day on which it is sent provided that it is sent on a business
day and further provided that it is sent prior to 5:00 p.m., local time of the
party to whom the Notice is being sent, on that business day; otherwise, each
such Notice shall be effective on the first business day occurring after the
Notice is sent. Each such Notice shall be addressed to the party to be notified
as shown below:

         
 
  (a) if to the Company:   Double Eagle Petroleum Co.
 
      PO Box 766
 
      Casper, WY 82602
 
      Fax: (307) 266-1823
 
      Attention: Carol Osborne
 
       
 
  (b) if to the Holder:   At the address set forth on the signature page of this
Agreement

          Either party may change its respective address for purposes of this
Section 9 by giving the other party Notice of the new address in the manner set
forth above.
     10. Further Instruments. The parties agree to execute such further
instruments and to take such further action as may be reasonably necessary to
carry out the purposes and intent of this Agreement.

 



--------------------------------------------------------------------------------



 



     11. Delivery of Payment. Optionee herewith delivers to the Company the full
Exercise Price for the Option Shares as set forth above in Section 1, as well as
any applicable withholding tax.
     12. Entire Agreement. The Plan, Option Agreement and Investment
Representation Statement are incorporated herein by reference. This Agreement,
the Plan, the Option Agreement, and the Investment Representation Statement
constitute the entire agreement of the parties and supersede in their entirety
all prior undertakings and agreements of the Company and Optionee with respect
to the subject matter hereof.

              Accepted by:   Submitted by:
 
            DOUBLE EAGLE PETROLEUM CO.   OPTIONEE
 
           
By:
                     
Name:
      Name:    
 
           
Its:
      Address:    
 
           

 



--------------------------------------------------------------------------------



 



EXHIBIT B
INVESTMENT REPRESENTATION STATEMENT

         
OPTIONEE
  :    
COMPANY
  :   Double Eagle Petroleum Co.
SECURITY
  :   Common Stock
AMOUNT
  :    
DATE
  :    

     In connection with the purchase of the above-listed shares of Common Stock
(the “Securities”) of Double Eagle Petroleum Co. (the “Company”), the
undersigned (the “Optionee”) represents to the Company the following:
          (a) Optionee is aware of the Company’s business affairs and financial
condition and has acquired sufficient information about the Company to reach an
informed and knowledgeable decision to acquire the Securities. Optionee is
acquiring these Securities for investment for Optionee’s own account only and
not with a view to, or for resale in connection with, any “distribution” thereof
within the meaning of the Securities Act of 1933, as amended (the “Securities
Act”).
          (b) Optionee acknowledges and understands that the Securities
constitute “restricted securities” under the Securities Act and have not been
registered under the Securities Act in reliance upon a specific exemption
therefrom, which exemption depends upon, among other things, the bona fide
nature of Optionee’s investment intent as expressed herein. Optionee understands
that the Securities must be held indefinitely unless they are subsequently
registered under the Securities Act or an exemption from such registration is
available. Optionee further acknowledges and understands that the Company is
under no obligation to register the Securities. Optionee understands that the
certificate evidencing the Securities will be imprinted with the legend set
forth in Section 5 of the Exercise Notice (Exhibit A to the Stock Option
Agreement) which prohibits the transfer of the Securities unless they are
registered or such registration is not required in the opinion of counsel
satisfactory to the Company and any other legend required under applicable state
securities laws.
          (c) Optionee is familiar with the provisions of Rule 701 and Rule 144,
each promulgated under the Securities Act, which, in substance, permit limited
public resale of “restricted securities” acquired, directly or indirectly from
the issuer thereof, in a non-public offering subject to the satisfaction of
certain conditions. Rule 701 provides that if the issuer qualifies under
Rule 701 at the time of the grant of the Option to Optionee, the exercise will
be exempt from registration under the Securities Act. In the event the Company
becomes subject to the reporting requirements of Section 13 or 15(d) of the
Securities Exchange Act of 1934, ninety (90) days thereafter (or such longer
period as any market stand-off agreement may require) the Securities exempt
under Rule 701 may be resold, subject to the satisfaction of certain of the
conditions specified by Rule 144, including: (1) the resale being made through a
broker in an unsolicited “broker’s transaction” or in

 



--------------------------------------------------------------------------------



 



transactions directly with a market maker (as said term is defined under the
Securities Exchange Act of 1934); and, in the case of an affiliate, (2) the
availability of certain public information about the Company, (3) the amount of
Securities being sold during any three (3) month period not exceeding the
limitations specified in Rule 144(e), and (4) the timely filing of a Form 144,
if applicable.
          In the event that the Company does not qualify under Rule 701 at the
time of grant of the Option, under Rule 144, the Securities may be resold in
certain limited circumstances subject to the provisions of Rule 144, which
requires that resales in the case of acquisition of the Securities by an
affiliate who holds the Securities for at least one year, or by a non-affiliate
who holds the Securities for more than one year and less than two years, satisfy
the following conditions: (1) the resale must be made through a broker in an
unsolicited “broker’s transaction” or in transactions directly with a market
maker (as said term is defined under the Securities Exchange Act of 1934); and,
in the case of an affiliate; (2) the availability of certain public information
about the Company; (3) the amount of Securities being sold during any three
month period not exceeding the limitations specified in Rule 144(e); and (4) the
timely filing of a Form 144, if applicable.
          (d) Optionee further understands that in the event all of the
applicable requirements of Rule 701 or 144 are not satisfied, registration under
the Securities Act, compliance with Regulation A, or some other registration
exemption will be required; and that, notwithstanding the fact that Rules 144
and 701 are not exclusive, the Staff of the Securities and Exchange Commission
has expressed its opinion that persons proposing to sell private placement
securities other than in a registered offering and otherwise than pursuant to
Rules 144 or 701 will have a substantial burden of proof in establishing that an
exemption from registration is available for such offers or sales, and that such
persons and their respective brokers who participate in such transactions do so
at their own risk. Optionee understands that no assurances can be given that any
such other registration exemption will be available in such event.

         
 
  Signature of Optionee:    
 
       
 
       
 
  Optionee    
 
       
Date:                                         ,           
       

 